Grason, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus.
Clifton Fisher, the petitioner, in his petition filed with the court below, and in his brief in this court, says: He was arrested without a warrant in Washington, D. C., by Detective Purdy, of Washington, D. C., and Officer James Anderson, of the Montgomery County police; that *706on the same day he returned to Montgomery County with Officer Anderson and was confined in the Montgomery County jail for thirty-one days; after repeated coercions he signed what he terms “papers of information”; that on January 10, 1947, he was sentenced to the House of Correction for a term of four years by Judge Woodward. He contends that his arrest without a warrant was illegal; that no warrant was issued before a magistrate whereby he was charged with a specific crime; that he was deprived of bail while awaiting trial, and he therefore asserts that his trial was without due process of law and he should be released.
This petitioner has been before other judges, as well as before this Court, on appeal, in his attempt to be released on the writ of habeas corpus. In Fisher v. Swenson et al., 192 Md. 717, 64 A. 2d 124, the same points he now raises were considered by this Court, in an appeal from Judge Bailey, who refused to grant him the writ. We adopted Judge Bailey’s opinion in that case and affirmed his ruling in the lower court. It is not necessary for us to restate what was stated in the opinion in that case.

Application denied, without costs.